DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 
Status of Claims
	Claims 1-15 and 17-24 are pending of which claims 1, 22 and 23 are in independent form. 
	Claims 1, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	
Claims 1-15 and 17-24 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed on 10/5/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 8-9 of the "Remarks”, that “Applicant respectfully submits that the Amendments to the Claims address the rejections of claims 1-15 and 17-24. Specifically, none of the cited references, alone or in combination, teach or suggest "handling global settings and generating tasks between the file sharing service and content repository using a platform independent framework connected to the file sharing service via a connector engine, " as presented in the Claims Listing above. Accordingly, Applicant respectfully submits that the cited references, alone or in combination, fail to disclose all the elements of claims 1-15 and 17-24. Consequently, the action fails to establish a prima facie case of obviousness”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Kaplinger, Ford, Lafont and Mclean clearly teaches, handling global settings and generating tasks between the file sharing service and content repository using a platform independent framework connected to the file sharing service via a connector engine (Ford: In embodiments, the system may provide for improved connectivity, security, productivity, and the like, as related to a shared collaborative work environment. Productivity may include the ability to assign and manage document-centric business actions (e.g. e-signature), project task management, and the like, such as to provide more structured document sharing platforms (e.g. more than just email, which may be an ad-hoc communication) ¶ [0183]-[0185]. Thus, methods and systems provided herein enable universal auditing of content access across all content of an enterprise ¶ [0087]. In embodiments, the exchange host server may be distributed over a plurality of server computers, and therefore the host server may be viewed as one of such multiple servers. In this way, the server computers may work together to provide essentially seamless access to a large number of users on various platforms with varying communications speeds ¶ [0061]. Universal auditing and various platform indicate “platform independent framework” and has been interpreted so).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 22 and 23, the phrase "handling global settings" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The term “handling” cannot provide clear provide a specific functionality and therefore considered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplinger; Todd E. et al. (US 20150026237 A1) [Kaplinger] in view of MCLEAN; Ian James et al. (US 20150012639 A1) [Mclean] in view of Ford; Christopher Todd et al. (US 20150310188 A1) [Ford] in view of Lafont; Caroline et al. (US 20130036092 A1) [Lafont].

Regarding claims 1, 22 and 23, Kaplinger discloses, a method, comprising: receiving, at a file-sharing service and from a client device associated with a user, a revised content associated with a repository content object, wherein the revised content corresponds to a version of the repository s content object comprising a modification (Embodiments relate to push notification via file sharing service synchronization. A system includes a computer processor and a mobile platform server executable by the computer processor. The mobile platform server includes a notification service configured to establish synchronization with a client-to-server directory of a file sharing container of a client mobile device via a file sharing service. The notification service is further configured to detect a notification from the client mobile device in the client-to-server directory and to determine an endpoint associated with the notification and a notification transport protocol associated with the endpoint [Abstract]. When synchronization 124 of FIG. 1 is established between the client mobile device 101 and the file sharing service 103 of FIG. 1, a copy of the client-to-server directory 208 is stored with the notification 126 in the file sharing service 103. Therefore, if communication is lost between the client mobile device 101 and the file sharing service 103, the notification 126 can still be made available by the file sharing service 103 to the notification service 114 of FIG. 1. When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG. 1, the file sharing channel plugin 120D of the notification service 114 of FIG. 1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2. In exemplary embodiments, the client-to-server directory 208 supports a bi-directional data flow with callbacks, which can result in triggering the client application 202 that generated the notification 126 when new data is available or the notification 126 has been consumed ¶ [0025]. Also see ¶ [0004], [0005], [0013], [0015] and [0017]. The file sharing service 103 may be a cloud-based file sharing system that enables users to store and share files and folders with others across a network or mobile environment using file synchronization ¶ [0016].  The client mobile device 101 establishes synchronization 124 between a client-to-server directory (as depicted in FIG. 2) of a file sharing container 125 of the client mobile device 101 and the file sharing service 103. A notification 126 stored in the file sharing container 125 is flowed to the file sharing service 103. The notification service 114 can use the channel plugin 120D for file sharing to establish synchronization 128 with the file sharing service 103 and receive the notification 126. The notification 126 can be a publish request targeting one or more endpoints and/or target mobile devices 104 ¶ [0021] and [0033]);
[determining that the revised content is to be stored in a repository] [based at least in part on one or more policies] associated with the user and on a determination of whether the modification is in a context of a file sharing service, wherein at least one of the [one or more policies are enforced at an] attribute level of content to be shared via the file sharing service (File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]. The client mobile device 101 establishes synchronization 124 between a client-to-server directory (as depicted in FIG. 2) of a file sharing container 125 of the client mobile device 101 and the file sharing service 103. A notification 126 stored in the file sharing container 125 is flowed to the file sharing service 103. The notification service 114 can use the channel plugin 120D for file sharing to establish synchronization 128 with the file sharing service 103 and receive the notification 126. The notification 126 can be a publish request targeting one or more endpoints and/or target mobile devices 104 ¶ [0021]. At block 410, the notification service 114 sends a notification trigger 122 on the notification channel 121 to the endpoint 123 based on the notification 126. The notification 126 may be a publish request targeting a plurality of end points, and the notification service 114 can be further configured to send notification triggers 122 to each of the end points. The notification service 114 can also remove the notification 126 from the client-to-server directory 308 based on sending the notification trigger 122, which results in removing the notification 126 from the client-to-server directory 208 due to file sharing service synchronization [0033]. When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG. 1, the file sharing channel plugin 120D of the notification service 114 of FIG. 1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2. In exemplary embodiments, the client-to-server directory 208 supports a bi-directional data flow with callbacks, which can result in triggering the client application 202 that generated the notification 126 when new data is available or the notification 126 has been consumed ¶ [0025]).
publishing the revised content to the file sharing service in connection with a synchronized share (File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]. The client mobile device 101 establishes synchronization 124 between a client-to-server directory (as depicted in FIG. 2) of a file sharing container 125 of the client mobile device 101 and the file sharing service 103. A notification 126 stored in the file sharing container 125 is flowed to the file sharing service 103. The notification service 114 can use the channel plugin 120D for file sharing to establish synchronization 128 with the file sharing service 103 and receive the notification 126. The notification 126 can be a publish request targeting one or more endpoints and/or target mobile devices 104 ¶ [0021]. At block 410, the notification service 114 sends a notification trigger 122 on the notification channel 121 to the endpoint 123 based on the notification 126. The notification 126 may be a publish request targeting a plurality of end points, and the notification service 114 can be further configured to send notification triggers 122 to each of the end points. The notification service 114 can also remove the notification 126 from the client-to-server directory 308 based on sending the notification trigger 122, which results in removing the notification 126 from the client-to-server directory 208 due to file sharing service synchronization [0033]. When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG. 1, the file sharing channel plugin 120D of the notification service 114 of FIG. 1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2. In exemplary embodiments, the client-to-server directory 208 supports a bi-directional data flow with callbacks, which can result in triggering the client application 202 that generated the notification 126 when new data is available or the notification 126 has been consumed ¶ [0025]).
However neither Kaplinger nor Mclean explicitly facilitates determining whether the revised content is to be stored in a repository or the file-sharing service based at least in part on one or more policies… a share level; one or more policies are enforced; in response to determining that a conflict between versions of the repository content object exists, applying a conflict resolution process; handling global settings and generating tasks between the file sharing service and content repository using a platform independent framework connected to the file sharing service via a connector engine.
	Ford discloses, determining whether the revised content is to be stored in a repository or the file-sharing service (In embodiments, the system may integrate the sharing capability with other third-party environments, such as including existing file sharing solutions (e.g. Dropbox, Google Drive, Skydrive, Box.com, MediaFire, SugarSync, TitanFile, YouSendlt, SparkleShare, Ubuntu One) providing cloud storage, file synchronization, client software, and the like. In addition to sharing resources, the present invention may also provide a `share` option within other third-party day-to-day workflow solutions, such as desktop tools (e.g. Microsoft Office, iWork, Google Docs, OpenOffice, and the like) and enterprise tools (enterprise DBs, CRM tools, analytical tools), and the like ¶ [0181]. The types of data kept in the orchestration layer at the data management facility 1702 may include certain metadata that is relevant to the orchestration of file storage and file sharing services, application related identifiers, file, folder, or collection identifiers, user identity information, service monitoring data (such as uptime, service performance and service events), logs indicating history and duration of access to data content, and/or `normalized` records of compliance events, which are stripped of the content of the data to which each of these relate ¶ [0387]) based at least in part on one or more policies; one or more policies are enforced (In embodiments, the metadata sharing facility may provide for a platform for managing assets, policies, work flow, object life cycles, auditing, and the like, such as for collaboration situations ¶ [0270]. The group of users may be attorneys, where much of the information being shared is confidential to only one client, and where a strict policy related to sharing constraints needs to be in place ¶ [0293]. According to at least one example embodiment, a method and corresponding content protection server for managing access to electronic content comprises retrieving access policies, or permissions, associated with a content item from a corresponding content sharing application, or rights issuer ¶ [0317], [0318], [0322]);
a share level (the exchange service may provide a suitable level of security with respect to each of the shared transactions ¶ [0054], [0130]. In this instance, the contextual sharing facility may determine the sharing privileges between the two users based on both contextual environments, such as one sharing level for information allowed to be shared from the first user to the second user, and a second sharing level for information allowed to be shared from the second user to the first user ¶ [0289]);
	in response to determining that a conflict between versions of the repository content object exists, applying a conflict resolution process (In embodiments, the system may provide for a visual revision timeline user interface through a revision timeline facility 227, such as for viewing and resolving document version conflicts. Through use of the visual revision timeline, the system may be able to provide the user with a view into when revisions occurred, and aid in determining how to resolve conflicts between overlapping revisions, and when to merge the changes, thus making collaboration easier. For instance, the system may provide a visual view of when a revision branching occurred between two or more users ¶ [0266]);
handling global settings and generating tasks between the file sharing service and content repository using a platform independent framework connected to the file sharing service via a connector engine (Ford: In embodiments, the system may provide for improved connectivity, security, productivity, and the like, as related to a shared collaborative work environment. Productivity may include the ability to assign and manage document-centric business actions (e.g. e-signature), project task management, and the like, such as to provide more structured document sharing platforms (e.g. more than just email, which may be an ad-hoc communication) ¶ [0183]-[0185]. Thus, methods and systems provided herein enable universal auditing of content access across all content of an enterprise ¶ [0087]. In embodiments, the exchange host server may be distributed over a plurality of server computers, and therefore the host server may be viewed as one of such multiple servers. In this way, the server computers may work together to provide essentially seamless access to a large number of users on various platforms with varying communications speeds ¶ [0061]. Universal auditing and various platform indicate “platform independent framework” and has been interpreted so).
	It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ford’s system would have allowed Kaplinger and Mclean to facilitates determining whether the revised content is to be stored in a repository or the file-sharing service based at least in part on one or more policies… a share level; one or more policies are enforced; in response to determining that a conflict between versions of the repository content object exists, applying a conflict resolution process; handling global settings and generating tasks between the file sharing service and content repository using a platform independent framework connected to the file sharing service via a connector engine. The motivation to combine is apparent in the Kaplinger and Mclean's reference, because there is a need to improve systems for content shared across diverse storage facilities and for users to utilize the systems in such a way that does not force them to adopt new infrastructure, software, and business and personal processes in their daily workflow in order to achieve a shared and potentially secure extended work environment.
However neither one of Kaplinger, Mclean or Ford explicitly facilitate a version related to a file-sharing service object comprising a modification; storing the revised content in the repository, wherein the repository is a central repository for a plurality of client devices.
Lafont discloses, a version related to a file-sharing service object comprising a modification (Upon reception of an update request to update a master database a new version of a replicated file is first generated and stored in a shared file system. A notification of availability of the new version is forwarded to a synchronizing slave node and broadcasted to all slave nodes. Each slave node preloads the new version of the replicated file from the shared file system and acknowledges successful completion [Abstract]. Also see ¶ [0011], [0025], [0034], [0045], [0061]);
storing the revised content in the repository, wherein the repository is a central repository for a plurality of client devices (based on said update generating and storing a new version of a replicated file stored in a shared file system of the master tier ¶ [0013]. Also see ¶ [0025], [0045], [0061]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lafont’s system would have allowed Kaplinger and Ford to facilitate a version related to a file-sharing service object comprising a modification; storing the revised content in the repository, wherein the repository is a central repository for a plurality of client devices. The motivation to combine is apparent in the Kaplinger, Mclean and Ford's reference, because there is a need for method and a system to maintain strong consistency between replicated file contents and full availability while preserving some scalability.
However neither one of Kaplinger, Ford and Lafont does not explicitly facilitate polling the repository for a change to a part of the repository associated with the file- sharing service.
Mclean discloses, polling the repository for a change to a part of the repository associated with the file- sharing service (The method also includes monitoring the cloud storage directory including a plurality of files that is shared amongst members of a working group and, upon detecting a file activity related to one of the plurality of files, updating a profile for the file [Abstract]. Also see ¶ [0004], [0007], [0008], [0038]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Mclean’s system would have allowed Kaplinger, Ford and Lafont to facilitate polling the repository for a change to a part of the repository associated with the file- sharing service. The motivation to combine is apparent in the Kaplinger, Ford and Lafont's reference, because there is a need to improve methods and media relate to collaborative caching of files. Specifically, disclosed systems, methods and media relate to collaborative caching of files in a cloud storage directory managed at a cloud storage server.

Regarding claim 2, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the determining that the revised content is to be stored in is the repository comprises determining how the revised content is to be shared via the file sharing service, the determining of how the revised content is to be shared via the file-sharing service comprises determining a manner in which the revised content is to be stored in the repository (Kaplinger: File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]. The client mobile device 101 establishes synchronization 124 between a client-to-server directory (as depicted in FIG. 2) of a file sharing container 125 of the client mobile device 101 and the file sharing service 103. A notification 126 stored in the file sharing container 125 is flowed to the file sharing service 103. The notification service 114 can use the channel plugin 120D for file sharing to establish synchronization 128 with the file sharing service 103 and receive the notification 126. The notification 126 can be a publish request targeting one or more endpoints and/or target mobile devices 104 ¶ [0021]. At block 410, the notification service 114 sends a notification trigger 122 on the notification channel 121 to the endpoint 123 based on the notification 126. The notification 126 may be a publish request targeting a plurality of end points, and the notification service 114 can be further configured to send notification triggers 122 to each of the end points. The notification service 114 can also remove the notification 126 from the client-to-server directory 308 based on sending the notification trigger 122, which results in removing the notification 126 from the client-to-server directory 208 due to file sharing service synchronization [0033]. When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG. 1, the file sharing channel plugin 120D of the notification service 114 of FIG. 1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2. In exemplary embodiments, the client-to-server directory 208 supports a bi-directional data flow with callbacks, which can result in triggering the client application 202 that generated the notification 126 when new data is available or the notification 126 has been consumed ¶ [0025]).

	Regarding claim 3, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the determining that the revised content is to be stored in the repository comprises determining whether to publish the content on the file sharing service based at least in part on whether the modification is in the context of the file sharing service (Mclean: The cloud storage server module is further configured to determine based on the updated profile whether it is desirable to distribute the active file to at least one first working group member by applying a configurable file-distribution policy to the updated profile ¶ [0007]. Also see ¶ [0021], [0029]).

	Regarding claim 4, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the revised content is published to the file sharing service in connection with the synchronized share in response to at least a determination that the revised content is to be published via the file sharing service in connection with a synchronized share (Kaplinger: File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]. The client mobile device 101 establishes synchronization 124 between a client-to-server directory (as depicted in FIG. 2) of a file sharing container 125 of the client mobile device 101 and the file sharing service 103. A notification 126 stored in the file sharing container 125 is flowed to the file sharing service 103. The notification service 114 can use the channel plugin 120D for file sharing to establish synchronization 128 with the file sharing service 103 and receive the notification 126. The notification 126 can be a publish request targeting one or more endpoints and/or target mobile devices 104 ¶ [0021]. At block 410, the notification service 114 sends a notification trigger 122 on the notification channel 121 to the endpoint 123 based on the notification 126. The notification 126 may be a publish request targeting a plurality of end points, and the notification service 114 can be further configured to send notification triggers 122 to each of the end points. The notification service 114 can also remove the notification 126 from the client-to-server directory 308 based on sending the notification trigger 122, which results in removing the notification 126 from the client-to-server directory 208 due to file sharing service synchronization [0033]. When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG. 1, the file sharing channel plugin 120D of the notification service 114 of FIG. 1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2. In exemplary embodiments, the client-to-server directory 208 supports a bi-directional data flow with callbacks, which can result in triggering the client application 202 that generated the notification 126 when new data is available or the notification 126 has been consumed ¶ [0025]).

Regarding claim 5, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the revised content is received at least in part by participating in a file sharing service share to which the repository object was published and determining that the revised content has been stored in connection with the file sharing service share (Kaplinger: The file sharing service 103 may be a cloud-based file sharing system that enables users to store and share files and folders with others across a network or mobile environment using file synchronization. File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]).

Regarding claim 6, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein determining that the revised content has been stored in connection with the file sharing service share comprises receiving an indication that the revised content has been saved in a share folder with which the file sharing service share is associated (Kaplinger: The file sharing service 103 may be a cloud-based file sharing system that enables users to store and share files and folders with others across a network or mobile environment using file synchronization. File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]).

Regarding claim 7, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein determining that the revised content is to be stored in the s repository includes reading a configuration data associated with the synchronized share (Kaplinger: The system includes a computer processor and a mobile platform server executable by the computer processor. The mobile platform server includes a notification service configured to establish synchronization with a client-to-server directory of a file sharing container of a client mobile device via a file sharing service. The notification service is further configured to detect a notification from the client mobile device in the client-to-server directory and to determine an endpoint associated with the notification and a notification transport protocol associated with the endpoint ¶ [0003]. Also see ¶ [0019] and [0025]-[0029]).

Regarding claim 8, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the configuration data indicates that changes made in the context of the file sharing service to the repository content object are to be propagated to the repository (Kaplinger: File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]. Also see ¶ [0025]).

Regarding claim 9, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the configuration data indicates a manner in which changes made to the repository content object in the context of the file sharing service are to be propagated to the repository (Kaplinger: The client mobile device 101 can be any type of computing device capable of interfacing with the file sharing service 103. The file sharing service 103 may be a cloud-based file sharing system that enables users to store and share files and folders with others across a network or mobile environment using file synchronization. File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]. Also see ¶ [0025]).

Regarding claim 10, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the manner indicated by the configuration data comprises one or more of the following: an update to a current version of the repository content object as stored in the repository; a major version of the repository content object as stored in the repository; a minor version of the repository content object as stored in the repository; a new repository content object; and a is clone repository content object (Mclean: Upon reception of an update request to update a master database a new version of a replicated file is first generated and stored in a shared file system. A notification of availability of the new version is forwarded to a synchronizing slave node and broadcasted to all slave nodes [Abstract]. Also see ¶ [0013], [0018], [0022], [0032]).

Regarding claim 11, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein publishing the repository object to the file sharing service in connection with the synchronized share includes determining that the repository object is associated with the synchronized share (Kaplinger: The client mobile device 101 establishes synchronization 124 between a client-to-server directory (as depicted in FIG. 2) of a file sharing container 125 of the client mobile device 101 and the file sharing service 103. A notification 126 stored in the file sharing container 125 is flowed to the file sharing service 103. The notification service 114 can use the channel plugin 120D for file sharing to establish synchronization 128 with the file sharing service 103 and receive the notification 126. The notification 126 can be a publish request targeting one or more endpoints and/or target mobile devices 104 ¶ [0021] and [0033]).

Regarding claim 12, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein determining that the repository object is associated with the synchronized share includes determining that the repository object is associated with a repository folder with which the synchronized share is associated (Kaplinger: The file sharing service 103 may be a cloud-based file sharing system that enables users to store and share files and folders with others across a network or mobile environment using file synchronization. File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]).

Regarding claim 13, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein determining that the repository object is associated with the synchronized share includes determining that the repository object includes applying a configuration data to metadata associated with the repository object at the repository to determine that the repository object meets a criteria to be published to the file sharing service in connection with the synchronized share (Kaplinger: In exemplary embodiments, a file sharing service is utilized by the push notification middleware for synchronizing simple message delivery between a client mobile device, the push notification middleware, and target device(s), where a notification transport protocol and target device(s) need not be known by the client mobile device. The framework for simple message delivery is extensible and therefore capable of receiving additional metadata to support modifications and additions to the notification transport protocols ¶ [0013]).

Regarding claim 14, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the criteria includes one or more of the following: the repository object is of an object type indicated in the configuration data; the repository object is in a format indicated in the configuration data; and the repository object has an attribute value that meets an attribute-based criteria in the configuration data (Mclean: Shared configuration task subsystem can provide cloud storage server 104 with an ability to set, retrieve, and receive notification of server configuration parameter changes and is responsible for storing configuration data for the applications running within cloud storage server 104. A resource management subsystem is responsible for assigning resources (e.g., processor and memory capabilities) to tasks and for monitoring the task's use of the resources ¶ [0045]. Determinations of similarity, used for purposes of predicting interest, may compare various attributes, including organizational size, organizational type or industrial classification category, transaction type, past history of deal making, and the like at the enterprise level and may also be based at the individual or role level, involving comparison of attributes relating to the individual or role, including past activity history (e.g., tracking that the individual tends to explore the balance sheet and profit-and-loss statement first), level in the organization, tenure with an organization, past employment history, and many others. Similarity may be determined based on rules (e.g., those with the same role or title are treated as the same), or by attribute weighting or distance calculations such as used in various fields to cluster groups based on multiple attributes ¶ [0152]).

Regarding claim 15, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the determining that the revised content is to be stored in the repository comprises determining how the revised content is to be shared via the file sharing s service based at least in part on based at least in part on one or more policies associated with the user, and one or more higher-level policies to which the one or more policies associated with the user are subject (Ford: In embodiments, the metadata sharing facility may provide for a platform for managing assets, policies, work flow, object life cycles, auditing, and the like, such as for collaboration situations ¶ [0270]. The group of users may be attorneys, where much of the information being shared is confidential to only one client, and where a strict policy related to sharing constraints needs to be in place ¶ [0293]. According to at least one example embodiment, a method and corresponding content protection server for managing access to electronic content comprises retrieving access policies, or permissions, associated with a content item from a corresponding content sharing application, or rights issuer ¶ [0317], [0318], [0322]).

Regarding claim 16, (canceled).

Regarding claim 17, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the determining that the revised content is to be stored in the repository comprises determining how the revised content is to be shared via the file sharing service, the determining of how the revised content is to be shared via the file-sharing service comprises determining an extent to which the revised content is to be stored in the repository (Kaplinger: File synchronization can be established using directories with callbacks that enable data to be returned, where a callback can be an event indicating that new or modified data are available for pickup in the directory ¶ [0016]. The client mobile device 101 establishes synchronization 124 between a client-to-server directory (as depicted in FIG. 2) of a file sharing container 125 of the client mobile device 101 and the file sharing service 103. A notification 126 stored in the file sharing container 125 is flowed to the file sharing service 103. The notification service 114 can use the channel plugin 120D for file sharing to establish synchronization 128 with the file sharing service 103 and receive the notification 126. The notification 126 can be a publish request targeting one or more endpoints and/or target mobile devices 104 ¶ [0021]. At block 410, the notification service 114 sends a notification trigger 122 on the notification channel 121 to the endpoint 123 based on the notification 126. The notification 126 may be a publish request targeting a plurality of end points, and the notification service 114 can be further configured to send notification triggers 122 to each of the end points. The notification service 114 can also remove the notification 126 from the client-to-server directory 308 based on sending the notification trigger 122, which results in removing the notification 126 from the client-to-server directory 208 due to file sharing service synchronization [0033]. When the notification service 114 also establishes synchronization 128 with the file sharing service 103, the file sharing channel plugin 120D of FIG. 1 can receive an updated copy of the client-to-server directory 208 as a client-to-server directory 308 of FIG. 3 with the notification 126 from the file sharing service 103. After acting upon the notification 126 by sending one or more notification triggers 122 of FIG. 1, the file sharing channel plugin 120D of the notification service 114 of FIG. 1 can remove the notification 126 from the client-to-server directory 308 of FIG. 3. Changing data in the client-to-server directory 308 of FIG. 3 while synchronization 128 is established results in a corresponding change for the file sharing service 103 which propagates to the client-to-server directory 208 of FIG. 2. In exemplary embodiments, the client-to-server directory 208 supports a bi-directional data flow with callbacks, which can result in triggering the client application 202 that generated the notification 126 when new data is available or the notification 126 has been consumed ¶ [0025]).

Regarding claim 18, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the determining that the revised content is to be stored in the repository comprises determining a manner in which the revised content is to be stored in the repository based at least in part on at least one policy associated with the user (Ford: In embodiments, the metadata sharing facility may provide for a platform for managing assets, policies, work flow, object life cycles, auditing, and the like, such as for collaboration situations ¶ [0270]. The group of users may be attorneys, where much of the information being shared is confidential to only one client, and where a strict policy related to sharing constraints needs to be in place ¶ [0293]. According to at least one example embodiment, a method and corresponding content protection server for managing access to electronic content comprises retrieving access policies, or permissions, associated with a content item from a corresponding content sharing application, or rights issuer ¶ [0317], [0318], [0322]).

Regarding claim 20, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the one or more policies indicate a manner by which the revised content is to be synchronized (Ford: In embodiments, the metadata sharing facility may provide for a platform for managing assets, policies, work flow, object life cycles, auditing, and the like, such as for collaboration situations ¶ [0270]. The group of users may be attorneys, where much of the information being shared is confidential to only one client, and where a strict policy related to sharing constraints needs to be in place ¶ [0293]. According to at least one example embodiment, a method and corresponding content protection server for managing access to electronic content comprises retrieving access policies, or permissions, associated with a content item from a corresponding content sharing application, or rights issuer ¶ [0317], [0318], [0322]).

Regarding claim 21, the combination of Kaplinger, Ford, Lafont and Mclean discloses, wherein the one or more policies indicates whether the revised content is to be synchronized one-way or two-way (Ford: In embodiments, the metadata sharing facility may provide for a platform for managing assets, policies, work flow, object life cycles, auditing, and the like, such as for collaboration situations ¶ [0270]. The group of users may be attorneys, where much of the information being shared is confidential to only one client, and where a strict policy related to sharing constraints needs to be in place ¶ [0293]. According to at least one example embodiment, a method and corresponding content protection server for managing access to electronic content comprises retrieving access policies, or permissions, associated with a content item from a corresponding content sharing application, or rights issuer ¶ [0317], [0318], [0322]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplinger in view of Mclean in view of FORD in view of Lafont in view of Davis; Andrew P. et al. (US 20140006465 A1) [Davis].

Regarding claim 24, the combination of Kaplinger, Ford, Lafont and Mclean teaches all the limitations of claim 1.
However neither one of Kaplinger, Ford, Lafont or Mclean explicitly facilitates wherein the determining the manner in which the revised content is to be stored in the repository includes determining the manner in which the revised content to be stored based at least in part on a profile or configuration data associated with the user.
Davis discloses, wherein the determining the manner in which the revised content is to be stored in the repository includes determining the manner in which the revised content to be stored based at least in part on a profile or configuration data associated with the user (Note that in addition to accessing different cloud storage providers, a cloud controller may also be configured to access different cloud accounts at the same cloud storage provider (e.g., different user accounts with different configurations and/or levels of service at the same cloud storage provider) ¶ [0203] and [0170]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Davis’ system would have allowed Kaplinger, Ford, Lafont and Mclean to facilitate wherein the determining the manner in which the revised content is to be stored in the repository includes determining the manner in which the revised content to be stored based at least in part on a profile or configuration data associated with the user. The motivation to combine is apparent in the Kaplinger, Ford, Lafont and Mclean's reference, because there is a need for techniques providing network-based storage capabilities without the network failure problems of existing techniques.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplinger in view of Mclean in view of FORD in view of Lafont in view of Lynch; Sean et al. (US 20140229839 A1) [Lynch].

Regarding claim 19, the combination of Kaplinger, Ford, Lafont and Mclean teaches all the limitations of claim 1.
However neither one of Kaplinger, Ford, Lafont or Mclean explicitly facilitates wherein the determining the manner in which the revised content is to be stored in the repository includes determining the manner in which the revised content to be stored based at least in part on a profile or configuration data associated with the user.
Lynch discloses, wherein the determining that the revised content is to be stored in the repository comprises determining whether the revised content is to be stored so as to overwrite the repository content object (The user can enter a desired name or overwrite the default name. OK button 1916 can be operated to instruct the client app to proceed with creating the file using the current path and file name; cancel button 1918 can be operated to cancel the file creation operation and return to interface 1700 ¶ [0155]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lynch’s system would have allowed Kaplinger, Ford, Lafont and Mclean to facilitate wherein the determining the manner in which the revised content is to be stored in the repository includes determining the manner in which the revised content to be stored based at least in part on a profile or configuration data associated with the user. The motivation to combine is apparent in the Kaplinger, Ford, Lafont and Mclean's reference, because it allows seamless editing and saving content items using applications.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/25/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154